Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.
Rejoinder-Election/Restrictions
Claims 1-6, 13, 16, 17, 20, 26-33, 35-39, 42, 47, 50, 55, 57-60, 65 and 66 are directed to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 22-25, 51-54 and 61-64 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 8-12, 14, 15, 18, 19, 21, 40, 41, 45, 46, 48 and 49 were species previously withdrawn from consideration as a result of a restriction requirement. As claims 8-12, 14, 15, 18, 19, 21, 40, 41, 45, 46, 48 and 49 have all the limitations of the allowable base claims 1, 17 and 32 and father limit base claims 1, 17 and 32 the election of species requirement as it relates to 8-12, 14, 15, 18, 19, 21, 40, 41, 45, 46, 48 and 49 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been cancelled or rejoined, the restriction requirement as set forth in the Office action mailed on August 03, 2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
An oil-in-water emulsion comprising a TLR4 agonist, 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC), and a metabolizable oil, wherein the TLR4 agonist comprises synthetic GLA, wherein the metabolizable oil is present in the oil-in-water emulsion at a concentration of 0.01%-1% v/v, wherein the DMPC is present in the oil-and-water emulsion at a concentration of 0.002% to 2% w/v, and wherein the hydrophobic:lipophilic balance (HLB) of the oil-in-water emulsion is greater than about 9; an oil-in-water emulsion comprising a synthetic GLA, a metabolizable oil at a concentration of 0.01 %-1 % v/v, and DMPC at a concentration of 0.002%-2% w/v, wherein the HLB of the emulsion is greater than about 10; and, an oil-in-water emulsion comprising a metabolizable oil and DMPC (l,2-dimyristoyl-sn-glycero-3-phosphocholine), wherein the DMPC is present in the oil and-water emulsion at a concentration of 0.002% to 2% w/v and wherein the emulsion does not comprise egg phosphatidyl choline (PC) directed to claims 1-6, 8-33, 35-42, 45-55 and 57-66 having an effective filed date of February 7, 2012 are deemed patentable in view of Fox (Immunomodulatory and Physical Effects of Phospholipid Composition in Vaccine Adjuvant Emulsions, AAPS PharmSci Tech, 12:498-506 (2012)), Alving (USP 6110492), Reed (US 20100310602) and Leesman (USP 6630161), as whole. 
Therefore, claims 1-6, 8-33, 35-42, 45-55 and 57-66 as claimed in the Claim Set filed 6/15/2022 would not have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626